Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-17-21 have been fully considered but they are not persuasive.

Applicant asserts that the prior art does not address the new claim limitation “react to a specific energy level in order to obtain a plurality of different colors depending on energy supply”. This argument is not persuasive. Every pigment inherently reactive to a specific temperature. The physical reaction required to achieve a different color must inherently be a different process from one another, otherwise they would achieve the same colors. In order to achieve different colors the physical reactions must be different and the required energy levels must similarly be different. The prior art teaches a single temperature heating, but that isn’t precluded by the claim scope. It isn’t even clear that different activating temperatures are even required. The claim states to react at a specific energy in order to obtain a plurality of different colors. If a single temperature activates all the pigments and a different temperature would activate less than all the pigments, then the claim limitation would be met. 
Applicant asserts that the prior art teaches heating to only one temperature, not a plurality of different temperatures. This argument is not persuasive. The claim does not recite the scope argued by applicant. The claim recites “react to a specific energy level in order to obtain a plurality of different colors depending on energy supply”. Heating to a single temperature to achieve a finished product would read on this limitation. Heating to different temperatures using different pigments would yield different colors as claimed. The design phase requires the manufacturer to consider the reaction temperatures of all the pigments. There is no recitation consistent with applicant narrow construction of the scope. . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20090246370) in view of Glassner (CH 694026).
With regard to claim 21 Gupta discloses a process for manufacturing a timepiece or jewellery component, the component being manufactured from a first material, the process comprising: 
obtaining the component, the component having undergone, at a very latest during the obtaining, a treatment directed toward combining the component with a chromic element, the chromic element including at least one pigment of photochromic or thermochromic type capable of reacting irreversibly to an energy supply and a matrix for binding the pigment, the chromic element being a mixture of three pigments, a red pigment, a yellow pigment, and a blue pigment, each pigment being chosen to react at a specific energy level (abstract; paragraphs 31, 63, 94); 
placing the component in a machine for supplying energy that is capable of at least locally supplying energy to the component (heat treatment – paragraph 31; claim 1); 
using the energy supply machine in a predefined operating program at least locally to provide energy to the chromic element to bring about a reaction of its pigment (claim 1); 
removing the component from the energy supply machine (claims 1, 23; “cycle” requires removal to perform subsequent cycles).
Applicant asserts that Gupta does not teach the claimed “machine allowing focused energy radiation”.
Glassner teaches an assembly method including rolling material off an endless roll to facilitate manufacture of a timepiece dial. Glassner teaches using photochromatic pigment and exposing that to an energy source to form the applied images. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta’s heating machine to allow focused energy radiation so as to enable an endless process of manufacturing, as taught by Glassner. Doing so would merely have involved changing from a directional heating element from a presumed closed heating system. The reason for doing so would have been to enable assembly of a continuous line of product as taught by Glassner. Another reason for doing so would have been to facilitate more complex color configurations as taught by Glassner. One skilled in the art would further have recognized that applying heat locally would have facilitated the multiple heat treatment cycles referenced in paragraph 71 of Gupta to facilitate the numerous color layers. The alternative placement in a fixed closed over would have required repeated interruption of the workspace by placing the item in an over after each application, as opposed to the localized application of heat energy. The presumption is that heat would be applied as necessary not as an interruptive process as per the disclosed term “cycle”.
Regarding the claim language “in order to obtain a plurality of different colors depending on energy supply”: Any pigment is going to have a different reactive threshold. The design phase must select the temperature sufficient to react all selected pigments to achieve the desired resultant color. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to 

With regard to claim 22 (depends from claim 21) Gupta does not specifically teach the claimed: wherein the pigment is of photochromic type. Glassner teaches a photochromatic layer (abstract). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta system with pigment that is of the photochromic type, as taught by Glassner. The reason for doing so would have been to provide a higher degree of control over manufacturing using energy level dependent photochromatics, as taught by Glassner. Another reason for doing so would have been to impart a more complicated image pattern as taught by Glassner. 

With regard to claim 23 Gupta and Glassner teach the process as claimed in claim 21, wherein the pigment is of thermochromic type (claim 16).

With regard to claim 24 Gupta and Glassner teach the process as claimed in claim 21, wherein the pigment is capable of passing from a first color to a second color, a shade of the second color being dependent on the energy level supplied (claim 16).


With regard to claim 25 (depends from claim 1) Gupta does not teach the claimed: wherein the matrix is of hard lacquer type including a binder in which the pigment is mixed, the binder being chosen from the family of acrylics, acrylic copolymers or polyurethanes, a dispersant of polycarboxylic acid salt type, a plasticizer of benzoate type, and a solvent chosen from the family of glycols or esters 
Glassner teaches wherein the matrix is of hard lacquer type including a binder in which the pigment is mixed, the binder being chosen from the family of acrylics, acrylic copolymers or polyurethanes, a dispersant of polycarboxylic acid salt type, a plasticizer of benzoate type, and a solvent chosen from the family of glycols or esters (abstract; claims 5, 6; column 4 lines 5-15).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta system with matrix is of hard lacquer type including a binder in which the pigment is mixed, the binder being chosen from the family of acrylics, acrylic copolymers or polyurethanes, a dispersant of polycarboxylic acid salt type, a plasticizer of benzoate type, and a solvent chosen from the family of glycols or esters, as taught by Glassner. The reason for doing so would have been to provide a higher degree of control over manufacturing using energy level dependent exposure, as taught by Glassner. Another reason for doing so would have been to impart a more complicated image pattern as taught by Glassner.

With regard to claim 26 Gupta and Glassner teach the process as claimed in claim 21, wherein the matrix is of supple lacquer type including a binder in which the pigment is mixed, the pigment being chosen from the family of silicones or polyurethanes (claims 14-16).

With regard to claim 27 (depends from claim 21) Gupta does not teach the claimed: wherein the matrix is of ink type including a binder chosen from the family of acrylics or polyurethanes or silicones, of a 
Glassner teaches wherein the matrix is of ink type including a binder chosen from the family of acrylics or polyurethanes or silicones (column 3 line 37), of a dispersant or anti-flocculant agent of polycarboxylic acid type, a plasticizer and adhesion promoter of sulfonamide type, and a solvent chosen from the family of glycols or esters (abstract; claims 5, 6; column 4 lines 5-15).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta system with the matrix is of ink type including a binder chosen from the family of acrylics or polyurethanes or silicones, of a dispersant or anti-flocculant agent of polycarboxylic acid type, a plasticizer and adhesion promoter of sulfonamide type, and a solvent chosen from the family of glycols or esters, as taught by Glassner. The reason for doing so would have been to provide a higher degree of control over manufacturing using energy level dependent exposure, as taught by Glassner. Another reason for doing so would have been to impart a more complicated image pattern as taught by Glassner.

With regard to claim 28 Gupta and Glassner teach the process as claimed in claim 21, wherein the first material and the matrix form a single entity, such that the pigment can be integrated directly into the component (claim 1).

With regard to claim 29 Gupta and Glassner teach the process as claimed in claim 27, wherein the chromic element is a layer at least partially deposited on the surface of the component (claim 1).

With regard to claim 30 Gupta and Glassner teach the process as claimed in claim 25, wherein the chromic element is in a form of an insert (claim 1).

With regard to claim 31 (depends from claim 22) Gupta does not teach the claimed: wherein the energy supply machine is set up to provide light energy.
Glassner teaches a photochromatic layer (abstract), wherein the energy supply machine is set up to provide light energy (abstract; column 1 lines 49-62).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta system with pigment that is of the photochromic type, wherein the energy supply machine is set up to provide light energy, as taught by Glassner. The reason for doing so would have been to provide a higher degree of control over manufacturing using energy level dependent photochromatics, as taught by Glassner. Another reason for doing so would have been to impart a more complicated image pattern as taught by Glassner. 

With regard to claim 32 Gupta and Glassner teach the process as claimed in claim 23, wherein the energy supply machine is set up to provide thermal energy (claim 1).

With regard to claim 33 Gupta and Glassner teach the process as claimed in claim 21, wherein the energy supply machine is set up to provide the energy at a precise point (claim 1).

With regard to claim 34 Gupta and Glassner teach the process as claimed in claim 21, wherein the energy supply machine comprises a chamber in which the component is placed, the machine being set up to dispense the energy homogeneously throughout the chamber (paragraph 57)

With regard to claim 35 Gupta and Glassner teach a timepiece component, manufactured using the process as claimed in claim 21 (crystal – title).


With regard to claim 37 Gupta and Glassner teach a jewellery component, manufactured using the process as claimed in claim 21 (crystal – title).

With regard to claim 39 Gupta and Glassner teach a timepiece part, comprising at least one timepiece component as claimed in claim 35 (crystal – title).

Claims 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20090246370) in view of Glassner (CH 694026) in further view of Lazaretnik (US 2005/0185517). 
With regard to claim 36 (depends from claim 35) Gupta does not disclose the claimed: chosen from a: case, bracelet, dial, bezel, middle, bridge, gear train, needle, clasp, crown, push button
Glassner teaches a watch dial – abstract; column 1 lines 1-11; claim 1.
Lazaretnik teaches a gemstone crown, a gemstone dial – figures 1-5. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gupta’s product as part of a timepiece component such as a dial or crown, as taught by Lazaretnik. The reason for doing so would have been to achieve an aesthetically pleasing timepiece component as taught by Lazaretnik.

With regard to claim 38 (depends from claim 37) Gupta does not disclose the claimed: chosen from a: earring, bracelet, ring, pendant, necklace, cufflink, brooch.
Lazaratnik teaches a wrist watch to be worn around a wrist including a large plurality of gem/crystals – figures, title, abstract. 


Conclusion
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4-7-21
/SEAN KAYES/Primary Examiner, Art Unit 2844